PER CURIAM.
The defendant was found guilty of burglary and battery. The recommended sentence range was three years incarceration. The defendant was sentenced to three and one-half years even though the trial judge did not state written reasons for departure as required by Florida Rule of Criminal Procedure 3.701(d)(11). See State v. Whitfield, 487 So.2d 1045, 1047 (Fla.1986); State v. Jackson, 478 So.2d 1054 (Fla.1985). The state concedes the error and states it was the result of an improperly calculated guidelines scoresheet.
Accordingly, we vacate the sentence and remand with directions to impose a sentence within the guidelines.